Citation Nr: 1333578	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for rhabdomyolysis.

2. Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1959 until November 1960.  The Veteran died on June [redacted], 2010, with his perfected claim pending on appeal.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The Appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The RO granted the Appellant's request for substitution in October 2012.  Accordingly, the Board will address the merits of the claim of entitlement to a compensable rating for rhabdomyolysis with the Appellant as the substituted party.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and January 2011 rating decisions issued by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 

FINDING OF FACT

The Veteran had a reported history of rhabdomyolysis but no residuals related thereto. He had normal renal function.


CONCLUSION OF LAW

The criteria for a compensable rating for rhabdomyolysis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.114a, 4.115b Diagnostic Code (DC) 7502 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2009 and December 2012 letters issued prior and subsequent to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA. The letter advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, the notice letter did not contain an explanation of the general rating criteria relevant to his rhabdomyolysis.

The May 2010 Statement of the Case (SOC) set forth applicable criteria for ratings for rhabdomyolysis and the March 2013 Supplemental SOC (SSOC) readjudicated the claim. Hence, the appellant is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination report.    

The VCAA provisions have been considered and complied with. The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. The appellant was an active participant in the claims process by providing evidence and argument (and it is noted that the Veteran presented for VA examination). Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations -Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 



Analysis

The Veteran's rhabdomyolysis has been evaluated as 0 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7502. Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hypen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99".

Under Diagnostic Code 7502, chronic nephritis is rated as renal dysfunction. A noncompensable rating is assigned for renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.

A 30 percent rating is assigned for renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.

A 60 percent rating is warranted for renal dysfunction manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.

An 80 percent rating is warranted for renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is assigned for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In this case, the Board concludes that the Veteran's rhabdomyolysis does not warrant assignment of a compensable rating. The October 2009 report of VA examination reflects that the Veteran did not describe receiving treatment for rhabdomyolysis after military service nor was he receiving care related thereto at the time of the examination. In pertinent part, there was no history of trauma to the genitourinary system, there were no general systemic symptoms due to genitourinary disease and there was no history of renal dysfunction or renal failure. There was a noted history of acute nephritis but there were no residual symptoms. On objective examination, the diagnosis was "reported history of rhabdomyolysis in 1958 but none today or residuals. Normal renal function."

In order to warrant a 30 percent evaluation there must be evidence of renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.

Based on the above, the Board does not find that the criteria have been met for a compensable rating for rhabdomyolysis. The Board notes that the evidence establishes that the Veteran's rhabdomyolysis was not productive of renal dysfunction of any sort. Rather, the evidence shows that the Veteran had normal renal function. The Board has considered the Veteran's (and now appellant's) assertions as to the severity of his rhabdomyolysis; however, the Board finds the objective medical evidence to be more probative than any of the general lay assertions in determining that the Veteran's rhabdomyolysis did not meet the criteria for a compensable rating. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here the Veteran (and now appellant) generally asserted that the Veteran was entitled to an increased rating for the rhabdomyolysis. However the more credible and probative evidence established that he did not have renal dysfunction of any sort to warrant an increased rating.

For all the foregoing reasons, the Board finds that a compensable rating for the rhabdomyolysis is not warranted at any time pertinent to this appeal.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point was the disability shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's rhabdomyolysis was fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's rhabdomyolysis was contemplated by the noncompensable ratings, which take account of both the individual symptoms and the overall impairment caused by the rhabdomyolysis. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the rhabdomyolysis on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for rhabdomyolysis is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for rhabdomyolysis is denied.


REMAND

In this case, the Veteran's death certificate reflects that the immediate cause of his death was COPD (chronic obstructive pulmonary disorder); there were no documented underlying causes of death. The appellant essentially asserts that the Veteran's rhabdomyolysis could be a factor in his cause of death. 

VA is not always required to assist a claimant in obtaining a medical examination or assistance unless such assistance is required whenever a medical opinion is "necessary to substantiate the claim." 38 U.S.C.A. § 5103A(a). Given that rhabdomyolysis is a disability that affects kidney function and the kidney is a vital organ, the Board finds that an opinion is necessary to resolve this matter on appeal.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion regarding the cause of the Veteran's death.  The claims file should be made available to and be reviewed by the examiner. The examiner must provide an opinion, in light of all the evidence of record, the appellants lay assertions and sound medical principles as to whether it is at least as likely as not (50 percent chance or greater) the service-connected rhabdomyolysis caused or contributed substantially or materially to cause the Veteran's death (i.e., whether the Veteran's service-connected rhabdomyolysis affected a vital organ with resulting debilitating effects and general impairment of health to an extent that would render him materially less capable of resisting the effects of COPD or other disease that was a primary cause of death). 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

2. After completing all indicated development, the claim should be readjudicated. If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case.


Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


